Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2021

                                      No. 04-20-00467-CV

                                IN RE Stephen Patrick BLACK,

                                 Original Mandamus Proceeding

                                         ORDER
        Appellant Stephen Patrick Black seeks to appeal the trial court’s interlocutory “Biennial
Review Order” signed on August 5, 2020 finding that “probable cause does not exist to believe
that [Black’s] behavioral abnormality has changed to the extent that he is no longer likely to
engage in a predatory act of sexual violence.” See TEX. HEALTH & SAFETY CODE ANN.
§§841.101-.103 (biennial review process for civil commitment). The order did not modify any of
the requirements of Black’s civil commitment pursuant to Chapter 841 of the Texas Health and
Safety Code and provided that “[a]ll requirements of the Final Judgment and Order of
Commitment signed on April 7, 2016 shall remain unchanged and in full force and effect.” As
we noted in our previous opinion addressing our jurisdiction over Black’s appeal from his 2018
biennial review order, the legislature did not specifically authorize an appeal from the trial
court’s initial probable cause determination and a biennial review order finding no probable
cause does not constitute a final judgment; therefore, we do not have jurisdiction to conduct an
appellate review of the order. In re Commitment of Black, 594 S.W.3d 590, 593 (Tex. App.—San
Antonio 2019, no pet.). We issued a show cause order requesting that Black respond and show
why this appeal should not be dismissed for lack of jurisdiction. In his response, Black requests
that, “this present appeal be converted to a petition for writ of mandamus, to invoke this Court’s
jurisdiction.” We GRANT the request in the interest of judicial efficiency.

         The Clerk of this court is instructed to convert this appeal to an original mandamus
proceeding. Appellant is ORDERED to file a mandamus petition in compliance with Texas Rule
of Appellate Procedure 52.3 no later than thirty (30) days from the date of this order. If appellant
fails to do so, this proceeding will be dismissed. See TEX. R. APP. P. 42.3.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court